Citation Nr: 0028175	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as bipolar disorder and depression.

2.  Entitlement to special monthly pension by reason of being 
in need of aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter





ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to February 
1954.

The current appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  

The RO granted entitlement to a permanent and total 
disability rating for pension purposes, denied entitlement to 
special monthly pension by reason of being in need of aid and 
attendance or on account of being housebound, and denied 
entitlement to service connection for a psychiatric disorder, 
claimed as bipolar disorder and depression.

In April 1999, the RO affirmed the denial of entitlement to 
service connection for a psychiatric disorder.

In June 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In September 1999, the Hearing Officer denied entitlement to 
service connection for a bipolar disorder and depression.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that the RO has certified for appellate 
review only the issue of entitlement to service connection 
for a psychiatric disorder claimed as a bipolar disorder and 
depression.  However, the veteran filed a notice of 
disagreement with the February 1999 rating decision, was 
issued a statement of case, and filed a substantive appeal 
which in the aggregate encompasses all of the issue 
considered by the RO in the February 1999 decision.  
Accordingly, the Board has construed the issues for appellate 
review as reported on the title page.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not shown in 
service, nor was bipolar disorder disabling to a compensable 
degree during the first post service year. 

2.  There is no competent evidence demonstrating the veteran 
is helpless or requires the aid and attendance of another 
individual to assist him to accomplish basic daily life 
processes of self-care on a regular basis due to his multiple 
disabilities.

3.  The veteran does not have a single permanent disability 
rated as 100 percent disabling, nor has been shown to be 
restricted to his immediate premises on a regular basis due 
to disability.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder, claimed as 
bipolar disorder and depression, was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

2.  The criteria for entitlement to special monthly pension 
by reason of being in need of aid and attendance or on 
account of being housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991);  38 C.F.R. §§ 3.3, 3.23, 
3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Available service medical records reveal that at entrance, 
neuropsychiatric evaluation was normal.  In a report of 
medical examination, which date cannot be seen, psychiatric 
evaluation was normal.  Service medical records are otherwise 
negative for any evidence or findings of a psychiatric 
disorder.

A July 1985 private medical record shows the veteran reported 
he was unable to concentrate or think at work.  The examiner 
stated he had a very flat affect, was depressed, and had 
suicidal ideation, but without thoughts of implementation.  
The assessment was severe depression.

A September 1985 private hospitalization report shows the 
veteran had been admitted in February 1985 with chest pain, 
and that it had been discovered he had severe financial 
stresses and was placed on antidepressants.  He reported that 
in addition to being depressed, he was having suicidal 
ideations.  The diagnosis entered was depression and suicidal 
tendency.

An October 1986 VA hospitalization summary report shows the 
veteran was diagnosed with major depression.  The examiner 
noted he had chronic, persistent major depression.

VA outpatient treatment reports dated in 1997 show diagnoses 
of depression and major depression.  

VA outpatient treatment reports dated in 1998 show diagnoses 
of psychotic depression and depression with psychotic 
features.  The veteran was noted to have had a 
cerebrovascular accident in November 1998, which caused 
weakness on the left side of his extremities and some 
dementia.

A July 1998 VA hospitalization summary report shows the 
veteran was diagnosed with major depression with possible 
psychotic features, and bipolar disorder was to be ruled out.  
The examiner noted his major depression had been worsening 
over the last two weeks.  

An August 1998 VA hospitalization summary shows the veteran 
was diagnosed with major depression with psychotic features 
and history of alcohol dependence, which was noted to be in 
full remission.  

In an October 1998 letter the veteran's daughter stated that 
due to his depression, he could not work.  She noted her 
parents had no income at this time and that her letter was to 
serve as notification of financial distress.

A November 1998 VA psychiatric consultation shows the veteran 
reported having two psychiatric hospitalizations at the VA 
hospital in Boise, Idaho and one recently at the same 
facility.  He stated he was hospitalized for depression.  He 
reported that his depression began in 1984 following 
bankruptcy; however, the examiner noted he reported having 
"mood symptoms" in 1954.  He stated that following his 
discharge from service in 1954, he entered a state where, 
"for almost 30 years he was extremely energetic."  The 
examiner stated his wife reported he had been a dynamic 
salesman, and would drink to calm himself down.  He stopped 
drinking in 1984, and he stated that is when the depression 
set in.

The examiner concluded, "Although 30 years seems to be an 
exceptionally long period of time, the overall syndromic 
presentation meets DSM-IV criteria for bipolar disorder, type 
II, and does seem to be in the depressive phase."



In a November 1998 letter to the VA psychiatrist who was 
treating the veteran, the veteran's daughter stated she was 
writing about her father and that the records indicated he 
had been present during the Inchon invasion.  She stated 
following the invasion, he  "began the process of rapid 
thoughts and the state where he was extremely energetic, 
requiring approximately two hours of sleep per night for 
almost 30 years."  She noted he was then diagnosed with 
severe chronic major depression in 1985 and was currently 
being treated for bipolar disorder and depression.  She asked 
the VA psychiatrist the following question, "Do you feel the 
severity of [the veteran's] [b]ipolar disorder and [c]hronic 
[m]ajor [d]epression was contributed to by his time in the 
service?"  She asked that the VA psychiatrist sign the 
letter if she agreed with this assessment.  The record 
reflects the letter was signed.

A December 1998 VA examination report shows the veteran 
reported he had hypertension.  He stated he had had a stroke 
and reported weakness in his left arm and left leg, and 
sometimes both legs.  The examiner noted he had asked him if 
he used a cane, crutches, or a walker, and his wife indicated 
that she helped him with all mobility, including walking, 
dressing, and undressing.  

Pertinent clinical findings obtained on examination show that 
strength of the left arm was 4/5, including the grip.  
Strength in the left quadriceps was 4/5.  The left knee jerk 
was diminished to absent.  Other deep tendon reflexes were 
normal at 1+.  The examiner stated the veteran's gait was 
guarded.  The diagnoses entered were hypertension, which the 
examiner noted was controlled with medication, and status 
post cerebrovascular accident with minimal residuals.

A December 1998 VA aid and attendance examination revealed 
the veteran's main complaint was that of severe depression 
with psychotic features versus bipolar disorder with 
psychotic features, depressed phase.  The examiner stated he 
had a neat appearance and could care for himself, but needed 
assistance with medication.  

The examiner noted he did not prepare his own meals.  She 
stated he was able to do his own activities of daily living, 
but had probably had a recent stroke with apraxia of lower 
extremity, resulting in multiple falls.  He had a loss of 
memory and needed daily reminders to take medications.  She 
stated his computed tomography scan was positive for infarct.

The examiner stated the veteran was able to walk without the 
assistance of another person and that he was able to leave 
the house on a daily basis.  The diagnoses entered were major 
depression with psychotic features versus bipolar disorder, 
depressed phase with psychotic features.  The examiner noted 
the diagnosis had been complicated by the recent 
cerebrovascular accident.  She noted daily skilled services 
were not indicated.

VA outpatient treatment reports dated in 1999 show diagnoses 
of psychotic depression and bipolar disorder in a depressed 
phase with psychotic features.  It was noted that the 
veteran's depression had worsened since the cerebrovascular 
accident in November 1998.  He reported left-side weakness, 
however, no diagnosis related to such was entered.  

A January 1999 VA social and industrial survey report shows 
the veteran related that during his first tour of duty, he 
served in a combat engineering battalion and was a squad 
leader for troops near Bloody Ridge.  He reported that during 
his second tour of duty, he served in Korea, but did not see 
any combat.

A January 1999 VA psychiatric evaluation report shows the 
examiner had the opportunity to review the claims file, 
including the social and industrial survey, the medical 
records, and the military medical records.  He noted the 
veteran had been a psychiatric patient for over 10 years.  
The examiner determined that he warranted a diagnosis of 
bipolar disorder with mixed features, alcohol dependence in 
full remission, and dementia secondary to a cerebrovascular 
accident.  He stated the Global Assessment of Functioning 
(GAF) score was 30 prior to the stroke and following the 
stroke, he felt it was somewhere between 10 and 20 with some 
minimal personal hygiene problems.  The examiner provided the 
following opinion:

A question has been raised about the 
relationship of the veteran's mood 
disorder and military service.  This 
examiner examined every single medical 
record from the veteran's military 
service twice and could find no mention 
of any treatment for a mental disorder of 
any kind.  The veteran[,] upon 
questioning[,] denied that he had any 
mental health treatment until 1985, and 
both the record and the veteran confirm 
that the veteran was honorabl[y] 
discharged and not medically separated.  
When these questions were placed to the 
veteran's wife who['s] known him since 
1962, she confirmed that she knows of no 
mental health treatment prior to 
1984/1985.

Based on this information, the veteran's 
bipolar disorder is not felt to be 
service connectable or that there is any 
direct relationship timewise that could 
be proven in terms of military service.  
This examiner is aware that there is some 
subjective history that in 1954, 
following military service, according to 
Dr. --- report, the veteran supposedly 
began to have some bipolar II phenomenon.  
Again, this is subjective information and 
none of it can be substantiated from the 
medical record.  This examiner's final 
conclusion is that this veteran's bipolar 
disorder does not meet the time line that 
would support [] service connection.

A January 1999 VA outpatient treatment report shows the 
veteran was seen with complaints of frequent falls since the 
cerebrovascular accident in November 1998.  He stated his 
biggest difficulty was falling, getting in and out of the 
car, and bathing.  The examiner noted the veteran had 
difficulty with depression and was being treated for bipolar 
disorder.



Examination revealed 4/5 strength in the left forearm, 4+/5 
strength in the left hand, 4/5 strength in the left ankle and 
foot, and 4+/5 strength in the hamstrings and quads 
bilaterally.  The examiner stated the veteran had limited 
range of motion in the right ankle secondary to an old 
fracture.  Rapid alternating movements were diminished in 
finger-to-nose movement and in alternating motor rates of the 
hands and fingers bilaterally.  Sensory examination revealed 
diminished sensation to light touch and pin prick in the 
lower extremities bilaterally.

The examiner entered an assessment of gait dysfunction.  He 
noted the veteran had appropriate mobility and that he felt 
he would be best served with a single point cane or a four 
point cane and physical and occupational therapy.

An April 1999 VA hospitalization summary shows the veteran 
was diagnosed with major depression with probable psychotic 
or near psychotic features and dementia, which was mild to 
moderate.  The GAF score entered was 30 currently and 50 in 
the last year.  Physical examination of the extremities 
revealed no erythema or edema over the first metacarpal of 
the left hand.  Deep tendon reflexes were 1+ and symmetrical 
with absent Achilles bilaterally.  Motor strength was 5/5 in 
the upper and lower extremities.  Sensation was intact to 
light touch.

A June 1999 VA hospitalization summary shows diagnoses of 
major depression and dementia, which were mild to moderate.  
The GAF score entered was 35 currently and 50 in the last 
year.  Physical examination of the extremities did not reveal 
any peripheral clubbing, cyanosis, or edema.  The examiner 
noted the veteran had some facial droop, possibly secondary 
to the cerebrovascular accident.  Deep tendon reflexes were 
1+ and symmetrical with absent Achilles reflex, bilaterally.  
Motor strength was 5/5 in the upper and lower extremities.  
Sensation was intact to light touch.


In June 1999 the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated he was under a lot of 
stress during his first tour of duty.  He stated that after 
he developed a drinking problem during service.  He testified 
he did not receive any treatment for depression from the time 
he separated from service until 1985, but noted that he had 
difficulty associating with people during that time frame in 
that he wanted to be by himself.  He noted that he did have 
some disassociation with people while in service, but that it 
was "nothing major."  He stated he was on his second 
marriage and his first marriage had lasted two years.

The veteran noted he had stopped drinking in approximately 
1985, at the time he had a financial deal fall through.  He 
noted he developed depression soon after that and felt that 
his drinking in service and following service had masked his 
depression.  He stated he was on medication for his 
psychiatric disorder.

The veteran's spouse stated they had been married since 1961 
and that he was a drinker at that time.  She noted he had 
been an excellent worker.

The veteran's daughter stated he went into the service when 
he was 16, and that he saw "some pretty horrid things."  
She stated when he had come back, that was when the 
depression started and that he self medicated with alcohol.  
She testified that she had seen her father working 
excessively and running on two to three hours of sleep for a 
long time.  She stated he would come home at two to three in 
the morning drunk, but still get up early to get to work.  
She stated he stopped drinking in 1985, which was when the 
"hard, major depression set in."  She felt that since that 
time, it had progressed.

The veteran's daughter stated the VA psychiatrist had told 
her what to write in the November 1998 letter, which was what 
she did.  The representative noted that the VA psychiatrist 
had signed the letter.



The disabilities accounting for the grant of entitlement to a 
permanent and total disability rating for pension purposes 
consist of bipolar depression, dementia due to 
cerebrovascular accident (claimed as depression), rated as 70 
percent disabling; weakness of the left upper extremity due 
to cerebrovascular accident, rated as 20 percent disabling; 
weakness of the left lower extremity due to cerebrovascular 
accident, rated as 10 percent disabling; and hypertension, 
rated as 10 percent disabling; residuals of laceration of the 
left scapula, back, residuals of pneumonia, and residuals of 
radium exposure, each evaluated as 0 percent disabling.  The 
combined schedular evaluation for pension purposes is 80 
percent.


Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) 
(1999).

Continuous service for 90 days or more during a period of war  
or during peacetime service after December 31, 1946, and post 
service development of a psychosis to a degree of 10 percent 
within the one year period from date of termination of such 
service, establishes a presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 3.309 (1999).


Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).



Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).


The Court has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

VA improved pension benefits are payable to a veteran with 
qualified service during a period of war, based upon a 
maximum rate established by law and reduced by the amount of 
annual income.  38 U.S.C.A. § 1502 (West 1991); 38 C.F.R. § 
3.3 (1999).  An increased maximum rate is provided for a 
veteran who is permanently housebound or in need of aid and 
attendance.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.23 
(1999).

The need for "aid and attendance" means helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person, defined as blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less, or a patient in a nursing home because of 
mental or physical incapacity, or a factual need for aid and 
attendance established under other criteria.  38 C.F.R. § 
3.351 (1999).

The basic criteria for regular aid and attendance and 
permanently bedridden are as follows:

(1) an inability of claimant to dress or undress himself 
(herself), or to keep himself (herself) ordinarily clean and 
presentable;

(2) a frequent need of adjustment of any special prosthetic 
or orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.);

(3) an inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness;

(4) an inability to attend to the wants of nature; or

(5) an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352 (1999).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

Housebound, or permanent and total plus 60 percent; 
disability pension.  The rate of pension payable to a veteran 
who is entitled to pension under 38 U.S.C.A. § 1521 and who 
is not in need of regular aid and attendance shall be 
prescribed in 38 U.S.C.A. § 1521(e) if, in addition to having 
a single permanent disability rated 100 percent disabling 
under the Schedule for Rating Disabilities (not including 
ratings based upon unemployability under § 4.17 of this 
chapter) the veteran:

(1) Has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or

(2) Is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. §§ 
1502(c), 1521(e).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

I.  Entitlement to service connection for 
a psychiatric disorder, claimed as 
bipolar disorder and depression.

A November 1998 letter from the veteran's daughter included 
the following question: "Do you feel the severity of [the 
veteran's] [b]ipolar disorder and [c]hronic [m]ajor 
[d]epression was contributed to by his time in the service?"  
The veteran's daughter asked the VA psychiatrist to sign the 
letter if she agreed with the assessment, which she did.  

Accepting this determination as true, see King, supra, the 
veteran has submitted a well-grounded claim of entitlement to 
service connection for a psychiatric disorder, claimed as 
bipolar disorder and depression, as his claim is not 
implausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  


Therefore, having determined that the veteran has submitted a 
well-grounded claim, the Board must determine if VA has 
fulfilled its duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a).

The veteran has not identified any additional, relevant 
evidence that has not already been requested and/or obtained.  
Additionally, the veteran has been given a VA psychiatric 
evaluation for the purpose of determining whether his current 
psychiatric disorder is related to service.  The Board thus 
finds that all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained to the extent 
possible, and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

As stated above, once a claim is well grounded, the 
Secretary, is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert, 1 Vet. App. at 55.

After having carefully reviewed the evidence of record, the 
Board of Veterans' Appeals (Board) finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a psychiatric disorder that is related to 
service.

The evidence that supports the veteran's claim that his 
psychiatric disorder is related to service is the November 
1998 letter, which was drafted by his daughter and signed by 
his psychiatrist.  The veteran's daughter stated he began 
having rapid thoughts while in service and then subsequently 
went through a state of extreme energy for 30 years, at which 
time, he became depressed.  She stated the severity of his 
bipolar disorder and chronic major depression was contributed 
to by his time in service, to which a VA psychiatrist agreed.

Additionally, evidence that supports the claim is the 
November 1998 VA psychiatric consultation, wherein the 
examiner stated that the veteran had begun having mood 
symptoms in 1954, and then had a 30-year history of extreme 
energy.  The VA examiner then stated that his overall 
syndromic presentation met the criteria for a diagnosis of 
bipolar disorder.

Also, the evidence that supports the claim is the veteran's, 
his wife's, and his daughter's testimony at the June 1999 RO 
hearing.

The evidence against the veteran's claim is the January 1999 
VA psychiatric evaluation report.  The examiner stated he had 
reviewed the claims file in its entirety and could not find 
any evidence in the service medical records of psychiatric 
treatment or a psychiatric disorder.  The examiner noted both 
the veteran and his spouse admitted he had not received any 
psychiatric treatment until 1985.  It was his VA examiner's 
determination that his psychiatric disorder was not service 
connectable.

Additionally, the service medical records do not show any 
evidence of a mood disorder or evidence of psychiatric 
complaints.  When hospitalized in 1985 at a private facility, 
the veteran attributed his psychiatric illness to a financial 
loss he had, which occurred in approximately 1985.

Finally, the Board finds that the veteran's original claim 
for benefits is evidence against his claim.  He claimed he 
was seeking pension benefits.  When asked the nature and 
sickness of the disease or injury which the claim was made 
and the date it began, he stated, "depression, Feb. 1985."  
He was stating that his depression had begun in 1985, which 
would not substantiate his assertion of having developed it 
while in service, approximately 30 years prior. 

The Board finds that the negative evidence preponderates the 
positive evidence.  The Board finds that the January 1999 VA 
psychiatric evaluation report is more probative than the 
November 1998 letter, which was signed by the veteran's 
treating psychiatrist, Dr. KB.

In the November 1998 letter the veteran's daughter reported 
subjective history of his service and his symptoms, and then 
asked if the VA psychiatrist felt that the severity of his 
bipolar disorder and chronic major depression were 
contributed to by his time in service.  Dr. KB simply signed 
the letter.  She did not substantiate any of the findings 
that the veteran's daughter made with evidence in the claims 
file or findings based upon her examination of the veteran.

However, in the January 1999 psychiatric evaluation report, 
the VA psychiatrist noted he had reviewed the claims file in 
its entirety and that he could not find any objective 
evidence to substantiate the assertion in the November 1998 
letter that the veteran began having a mood disorder in 
service.  The VA psychiatrist stated that he had questioned 
the veteran about mental health treatment, and that he stated 
he did not receive any treatment until 1985, which was 
confirmed by his spouse.  He concluded that due to the lack 
of evidence substantiating the November 1998 letter, he did 
not believe that the veteran's bipolar disorder was service 
connectable.

The Board finds that the fact that the VA psychiatrist 
substantiated his opinion with evidence in the claims file 
has made his determination more probative than the November 
1998 letter.  The Board is aware that the veteran's daughter 
stated that the letter she drafted was based upon Dr. KB's 
telling her what to say, however, the Board will not put 
words into the mouth of Dr. KB.  It understands that she 
signed the letter, but the letter does not explain how she 
reached that conclusion.  The Board will not give a 
conclusory determination more probative value in this case 
without evidence to substantiate it.

The record reflects that in December 1998 there was a 
discussion about whether Dr. KB could give an opinion as to 
the etiology of the veteran's psychiatric disorder.  It was 
noted that Dr. KB's chief was concerned that if Dr. KB gave 
an opinion, it would interfere with the therapeutic 
relationship.  Thus, an opinion was not sought by Dr. KB, 
which is based upon policy at the VA medical center.  Even 
understanding the policy and the inability for Dr. KB to 
substantiate her opinion, as stated above, the Board will not 
put words into the mouth of Dr. KB.  


Dr. KB does not give any indication that she has reviewed the 
claims file.  The initial showing in the record that the 
veteran had any psychiatric problems prior to 1985 is the 
November 1998 psychiatric consultation, wherein he reported 
he had begun to have "mood symptoms" in 1954.  While this 
may be true, this does not provide a nexus between the 
veteran's post service diagnoses of depression and bipolar 
disorder.

Additionally, although the VA examiner stated, "Although 30 
years seems to be an exceptionally long period of time, the 
overall syndromic presentation meets DSM-IV criteria for 
bipolar disorder," the Board finds that such opinion is 
clearly based upon history provided by the veteran, which is 
not substantiated by the evidence of record, to include his 
own admission in his original claim for benefits.  A 
statement against interest is more probative than statements 
made in connection with a claim for compensation benefits.

The Board has given little probative value to the above 
medical opinion provided as it is conclusory, and the 
examiner does not substantiate his finding with any objective 
clinical findings in the record.  He simply impliedly 
attributes the diagnosis of bipolar disorder to the veteran's 
30-year history of a state of extreme energy.  The Board is 
not bound to accept medical opinions which are based on a 
history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993).

This same analysis would apply to the November 1998 letter, 
wherein Dr. KB seems to base her opinion on the veteran's 
daughter's history of what happened to him in service, which 
has not been substantiated by any objective evidence in the 
claims file.

Although the veteran, his spouse, his daughter, and his 
representative have asserted that his psychiatric disorder is 
related to his service, they are not competent to state the 
etiology of his psychiatric disorder, as that requires a 
medical opinion.  Espiritu, 2 Vet. App. at 494.

Therefore, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran's diagnoses of 
bipolar disorder and depression are due to service, or that 
bipolar disorder was manifested to a compensable degree 
within one year following the veteran's discharge from 
service.  

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board finds that the service medical records, the 
veteran's November 1986 VA claim for pension benefits, the VA 
and private medical records dated prior to the time he filed 
his claim for service connection, and the January 1999 VA 
psychiatric evaluation report, are more probative than the 
evidence in favor of the claim for the reasons stated above.  
See id.

The Board notes that Dr. KB is the veteran's treating 
physician, and the representative has asserted that her 
opinion should be given more probative value, as she has seen 
him on numerous occasions versus the VA psychiatrist, who saw 
him for one evaluation.  However, the Court has not adopted a 
treating physician rule which gives the opinion of Dr. KB 
greater probative weight in evaluating veteran's claim than 
that accorded to opinions of VA physicians.  See Harder v. 
Brown, 5 Vet. App. 183, 189 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 471 (1993); Chisem v. Brown, 8 Vet. App. 374 
(1995).

The Court has also held that it is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. 
App. 429 (1995).


The Board notes that it has read the arguments of the 
representatives and has taken them into consideration.  It 
must be noted that the representative was discussed the 
veteran's diagnosis-whether it is depression/major 
depression or bipolar disorder.  The Board has considered 
both diagnoses in determining that the preponderance of the 
evidence is against the finding that the veteran's 
psychiatric disorder is related to service.  

The Board has reached its determination that service 
connection for a psychiatric disorder, claimed as bipolar 
disorder and depression, based upon its weighing of the 
evidence, and has explained why it has found that the 
preponderance of the evidence is against the veteran's claim 
that his psychiatric disorder is related to service.  
Therefore, there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b).


II.  Entitlement to special monthly 
pension by reason of being in need of 
regular aid and attendance or on account 
of being housebound.

Initially, the Board notes that the veteran's claim of 
entitlement to special monthly pension by reason of being in 
need of aid and attendance or on account of being housebound 
is found to be well grounded under 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

The Board has reviewed the evidence of record.  There is no 
competent evidence demonstrating the veteran is helpless or 
requires aid and attendance solely as a result of numerous 
disabilities for pension purposes reported earlier. 



In fact, there is evidence to the contrary.  In the December 
1998 aid and attendance examination report, the examiner 
certified that the veteran did not need daily skilled 
services.  She also indicated the veteran could walk without 
the assistance of another person.  The examiner stated the 
veteran could care for himself, to include the activities of 
daily living, although she noted he needed help with taking 
medication.  

Additionally, there is no evidence of record demonstrating 
that due to his bipolar disorder with dementia, the veteran 
suffers from mental impairment to such an extent that he 
needs assistance to protect him from the hazards in his daily 
environment.  The psychiatric evaluation on file is negative 
in this regard.

The veteran's many disabilities for pension purposes have not 
shown that he is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less, or is a patient is a nursing home because of physical 
or mental incapacity.  The veteran is not bedridden.  His 
physical disabilities have not result in loss of coordination 
of his upper extremities or extreme weakness with inability 
to attend to the wants of nature.

The Board is aware that the examiner noted the veteran needed 
assistance with taking his medication; however, the Board 
does not find that such determination equates a finding that 
the veteran is helpless or requires aid and attendance.  On 
the contrary, the evidentiary record shows that the veteran 
is able to independently care for his personal needs on a 
regular basis.

Without competent evidence that establishes that the veteran 
meets the criteria for special monthly pension based upon the 
need for aid and attendance, the Board finds that the 
veteran's claim for special monthly pension based upon need 
for aid and attendance must be denied.

With respect to special monthly pension on account of being 
housebound, the pertinent December 1998 VA examination of 
record shows the veteran has been reported as able to leave 
his immediate premises on a daily basis.  Moreover, he does 
not have a disability rated as 1000 percent disabling, the 
threshold requirement for eligibility to receive special 
monthly pension at the housebound rate.  The evidentiary 
record does not support the veteran's claim of entitlement to 
special monthly pension on account of being housebound.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
special monthly pension by reason of being in need of aid and 
attendance or on account of being housebound.  Gilbert, 
1 Vet. App. at 53.


ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as bipolar disorder and depression is denied.

Entitlement to special monthly pension by reason of being in 
need of aid and attendance or on account of being housebound 
is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

